In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________ 
Nos. 13‐1225, 13‐1233 
TOBIN J. MUELLER and GREGORY D. DEANGELIS,* 
                       Plaintiffs‐Appellees / Cross‐Appellants, 

                                          v. 

RICK RAEMISCH, Secretary of the Wisconsin Department of 
  Corrections, et al., 
                        Defendants‐Appellants / Cross‐Appellees. 
                           ____________________ 

            Appeals from the United States District Court for the 
                       Eastern District of Wisconsin. 
             No. 10‐C‐911 — William C. Griesbach, Chief Judge. 
                           ____________________ 

    ARGUED SEPTEMBER 12, 2013 — DECIDED JANUARY 24, 2014 
                  ____________________ 

     Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
   POSNER,  Circuit  Judge.  Before  us  are  cross‐appeals  in  a 
case in which two convicted sex offenders challenge aspects 

*  In  the  original  caption  of  this  case,  the  plaintiffs  were  referred  to  as 
“John Doe of Connecticut” and “John Doe of Florida.” We have replaced 
those pseudonyms with the plaintiffs’ real names because, as explained 
at the end of this opinion, we do not think this a proper case in which to 
allow litigants to litigate under pseudonyms. 
2                                             Nos. 13‐1225, 13‐1233 


of Wisconsin’s statutory scheme of sex offender registration, 
notification,  and  monitoring  as  violating  the  prohibition  in 
Article I, section 10 of the federal Constitution against states’ 
enacting ex post facto laws, that is, retroactive criminal pun‐
ishments.  The  scheme,  which  we’ll  call  the  monitoring  act, 
was enacted after the plaintiffs committed and were convict‐
ed  of  the  sex  offenses  that  made  them  subject  to  it,  though 
before they’d finished serving their sentences. 
    The  district  judge  disposed  of  the  case  on  summary 
judgment. 895 F. Supp. 2d 897 (E.D. Wis. 2012). He ruled that 
the  $100  annual  registration  fee  that  the  monitoring  act  im‐
poses on convicted sex offenders such as these plaintiffs is a 
fine, which is a form of punishment and so cannot constitu‐
tionally  be  imposed  on  persons  who  committed  their  sex 
crimes  before  the  fee  provision  was  enacted.  Id.  at  909.  He 
upheld  the  other  provisions  of  the  act.  Id.  at  913.  The  state 
appeals  his  ruling  on  the  registration  fee,  and  the  plaintiffs 
his ruling upholding the act’s other provisions that they had 
challenged. 
    Plaintiff Mueller, who now lives in Connecticut, had been 
convicted in Wisconsin in 1993 of two counts of sexual con‐
tact with a girl under 16 when he was 37 years old. He had 
been  sentenced  to  four  years  in  prison  (but  that  part  of  his 
sentence had been suspended) followed by six years of pro‐
bation,  which  he  completed  without  incident  in  1999.  He  is 
married  and  has  four  adult  children.  Plaintiff  Deangelis, 
who lives in Florida, had been twice convicted in Wisconsin 
of sexual assaults, one that he had committed in 1985 (when 
he was 20 years old) and the other in 1993. He was sentenced 
to five years in prison the first time and one year the second 
time.  Recently  widowed,  he  has  two  young  children,  one 
Nos. 13‐1225, 13‐1233                                                  3 


adult  child,  and  several  stepchildren  (children  of  his  de‐
ceased wife). 
    The Supreme Court upheld a similar sex offender moni‐
toring  act  (Alaska’s)  in  Smith  v.  Doe,  538  U.S.  84  (2003);  see 
also  American  Civil  Liberties  Union  of  Nevada  v.  Masto,  670 
F.3d  1046,  1052–53  (9th  Cir.  2012);  Doe  v.  Bredesen,  507  F.3d 
998, 1005 (6th Cir. 2007); A.A. ex rel. M.M. v. New Jersey, 341 
F.3d 206, 213–14 (3d Cir. 2003); cf. United States v. Leach, 639 
F.3d 769, 773 (7th Cir. 2011). But Wisconsin’s monitoring act 
contains  impositions  and  restrictions  not  found  in  Alaska’s 
act. The registration fee is one. Others include a prohibition 
against  working  or  volunteering  in  jobs  that  would  require 
the offender “to work or interact primarily and directly with 
children under 16 years of age,” Wis. Stat. § 948.13(2)(a) (this 
provision  applies  only  to  child  sex  offenders,  however,  and 
therefore  not  to  Deangelis);  filming  or  photographing  chil‐
dren under 17 without the written, informed consent of the 
children’s parents or guardians, § 948.14(2)(a); and changing 
one’s name, or using a name other than the name by which 
one  is  designated  in  the  records  of  the  Wisconsin  Depart‐
ment  of  Corrections,  § 301.47(2).  Other  lifetime  impositions 
and  prohibitions  challenged  by  the  plaintiffs  are  having  to 
give  notice  of  any  change  of  address  before  moving  to  the 
new address; having to report all email addresses, websites, 
and internet screen names; and having to respond to all cor‐
respondence  from  the  Department  of  Corrections  by  mail 
within 10 days. §§ 301.45(2)(a)(6m), (2)(g), (4m). 
   Not  only  do  the  plaintiffs  no  longer  live  in  Wisconsin; 
they say they don’t intend ever to return to that state, how‐
ever  briefly.  And  they  don’t  express  concern  that  if  they 
were on a flight to Chicago diverted for reasons of weather 
4                                             Nos. 13‐1225, 13‐1233 


to  Milwaukee,  they  might  fall  into  the  clutches  of  the  Wis‐
consin Department of Corrections for failure to comply with 
some  provision  of  the  monitoring  act.  What  then  have  they 
to  gain  from  a  decision  invalidating  the  act?  If  nothing,  the 
district court had no jurisdiction over their suit. 
    No issue of standing was raised in the district court, or in 
the briefs in this  court that  the  parties filed initially;  and so 
we  asked  the  parties  to  advise  us  “whether  the  plaintiffs 
have standing to sue in federal court under Article III of the 
Constitution,  given  that  neither  plaintiff  is  domiciled,  lives, 
works, attends school, or is physically present in Wisconsin. 
The answer may depend on (a) whether Wisconsin requires 
non‐residents who lack a current connection with the state to 
register  with  its  system;  (b)  whether  Wisconsin’s  criminal 
provisions  governing  registered  sex  offenders,  including 
Wis. Stat. § 301.47 (prohibiting registered sex offenders from 
changing  their  names),  § 948.14  (restricting  registered  sex 
offenders from photographing children), and any other sub‐
stantive restrictions apply as a matter of state law to conduct 
that occurs wholly outside Wisconsin by non‐residents with 
no current connection to the state; (c) whether, if present in 
state law, either a duty to register or substantive limitations 
on registrants’ conduct would be unconstitutionally extrater‐
ritorial;  and  (d)  whether—however  the  foregoing  questions 
are  answered—the  state’s  threat  to  prosecute  the  plaintiffs 
itself creates standing.” 
    The  state  advises  us  that  “where,  as  here,  a  registrant 
commits  the  covered  sex  offense  in  Wisconsin  and  then 
moves out of state, the law requires continued registration” 
until their death if, like the plaintiffs in this case, their crimes 
“trigger[ed]  lifetime  registration.”  The  registration  require‐
Nos. 13‐1225, 13‐1233                                                 5 


ment  can,  the  state  argues,  be  applied  to  persons  with  no 
current connection  to Wisconsin without  violating  the  prin‐
ciple that a state cannot in general regulate conduct that oc‐
curs outside its borders, see, e.g., State v. Cardwell, 718 A.2d 
954, 963 (Conn. 1998); People v. Blume, 505 N.W.2d 843, 845–
46 (Mich. 1993); Simpson v. State, 17 S.E. 984, 985 (Ga. 1893), 
because  Wisconsin  residents  retain  an  interest  in  keeping 
track of past sex offenders wherever the offenders now live. 
For example, it may help restore peace of mind to the victim 
of a sex offense to learn where the offender is living—or in‐
duce precautionary measures if the victim discovers that the 
offender, although no longer a Wisconsin resident, lives just 
across  the  Wisconsin  border,  in  Michigan,  Illinois,  Iowa,  or 
Minnesota. 
     Whether  Wisconsin  is  right  or  wrong  in  arguing  that  it 
has  constitutional  authority  to  enforce  its  registration  re‐
quirement  against  nonresidents  is  not  the  immediate  issue, 
however. For there to be standing, it is enough that the state 
intends to enforce the requirement against the plaintiffs and 
that its grounds for thinking it has the constitutional authori‐
ty  to  do  so  are  not  so  preposterous  that  the  plaintiffs  can 
simply  ignore  the  state’s  threat  to  prosecute  them  if  they 
don’t keep on registering annually till death shall part them 
from  the  Wisconsin  registry  of  sex  offenders.  The  plaintiffs 
have  received  frequent  letters  from  the  Department  of  Cor‐
rections  reminding  them  that  they  must  comply  with  the 
registration requirements for life and that failure to do so is a 
felony. So there is some danger they’ll be prosecuted if they 
fail  to  comply,  and  a  threat  of  harm  is  sufficient  to  confer 
standing  to  sue,  Babbitt  v.  United  Farm  Workers  National  Un‐
ion, 442 U.S. 289, 298–99 (1979); 520 South Michigan Ave. As‐
sociates, Ltd. v. Devine, 433 F.3d 961, 963 (7th Cir. 2006), while 
6                                             Nos. 13‐1225, 13‐1233 


their  decision  to  pay  the  $100  annual  fee  is  a  rational  re‐
sponse  to  the  threat and is therefore  an  actual harm  caused 
them by the challenged law. 
     The state acknowledges limitations on its power to pun‐
ish violations of other provisions of the monitoring act, such 
as working with and photographing minors. Wisconsin law 
provides  that  a  person  is  subject  to  “prosecution  and  pun‐
ishment”  for  conduct  that  occurs  wholly  outside  the  state 
only  if, so  far as bears on this case, “the person does an act 
with intent that it cause in this state a consequence set forth 
in  a  section  defining  a  crime.”  Wis.  Stat.  § 939.03(1)(c).  This 
provision  applies  straightforwardly  to  the  registration  re‐
quirement,  because  a  nonresident’s  failing  to  comply  has  a 
criminal consequence in Wisconsin—namely a failure to reg‐
ister with the state’s Department of Corrections. But the state 
acknowledges  that  “the  plaintiffs  could  not  be  prosecuted 
for  wholly  out‐of‐state  acts  of  working  with  minors,  or  of 
intentionally capturing a representation of a minor. The de‐
fendants  are  not  aware  of  a  prosecution  having  been  at‐
tempted  under  these  statutes  for  wholly  out‐of‐state  con‐
duct”  (citations  omitted).  The  state  further  acknowledges 
that “no prosecution would occur going forward, if the con‐
duct  was  wholly  out  of  state.”  And  the  plaintiffs  do  not  al‐
lege any intention of engaging in conduct in Wisconsin that 
would have “a consequence set forth in a section defining a 
crime.” The combination of disclaimers by the state and dis‐
claimers by the plaintiffs negates standing to challenge these 
two  provisions  of  the  monitoring  act.  Compare  Mink  v. 
Suthers, 482 F.3d 1244, 1254–55 (10th Cir. 2007), with St. Paul 
Area  Chamber  of  Commerce  v.  Gaertner,  439  F.3d  481,  485–86 
(8th  Cir.  2006),  and  New  Hampshire  Right  to  Life  Political  Ac‐
tion Committee v. Gardner, 99 F.3d 8, 16–17 (1st Cir. 1996). 
Nos. 13‐1225, 13‐1233                                                  7 


     True,  the  disclaimers  the  state  has  made  to  us  are  not 
found in the letters that the Department of Corrections sends 
the  plaintiffs.  It’s  also  true  that  the  Supreme  Court  of  Wis‐
consin  interprets  Wis.  Stat.  § 939.03,  the  statute  that  defines 
the territorial reach of Wisconsin criminal law, broadly. Only 
one element of a crime (for example, intent to kill, in a homi‐
cide case) need occur in Wisconsin for the state to assert ju‐
risdiction to punish the crime. State v. Anderson, 695 N.W.2d 
731, 746 (Wis. 2005); see also Poole v. State, 208 N.W.2d 328, 
330–31 (Wis. 1973); State v. Inglin, 592 N.W.2d 666, 672 (Wis. 
App.  1999).  But  another  way  to  interpret  the  letters  to  the 
plaintiffs is as reminders of what the plaintiffs may face if—
but  only  if—they  return  to  Wisconsin.  One  can  imagine  an 
argument that if they interacted with or photographed a mi‐
nor outside Wisconsin who happened to be a Wisconsin res‐
ident they could be accused of having committed an element 
of  the  crime  (under  Wisconsin  law)  in  Wisconsin.  But  they 
don’t argue that. They argue that Wisconsin might try to ex‐
tradite  them  for  interacting  with  or  photographing  minors 
who  had  no  actual  or  potential  contact  with  the  state—and 
that is an unreasonable fear. Younger v. Harris, 401 U.S. 37, 42 
(1971);  J.N.S.,  Inc.  v.  Indiana,  712  F.2d  303,  305–06  (7th  Cir. 
1983);  Seegars  v.  Gonzales,  396  F.3d  1248,  1252  (D.C.  Cir. 
2005);  Mangual  v.  Rotger‐Sabat,  317  F.3d  45,  56–57  (1st  Cir. 
2003). 
    The  state  insists  that  it  can  enforce  against  the  plaintiffs 
the prohibition against a Wisconsin sex offender’s changing 
his  name,  irrespective  of  any  intent  by  him  to  cause  a  for‐
bidden consequence in Wisconsin, for the same reasons that 
the  state  argues  that  it  can  enforce  the  registration  require‐
ment  itself—indeed,  the  prohibition  of  name  changing  is, 
like the $100 fee, a part of that requirement. But the plaintiffs 
8                                             Nos. 13‐1225, 13‐1233 


do not have standing to challenge this prohibition, because, 
while opposing it, neither of them expresses any intention of 
changing his name. 
   They  have  standing  to  complain  (as  they  do)  about  the 
bother  of  having  to  comply  with  the  monitoring  act’s  re‐
quirements  of  continual  updating  of  information  that  they 
supply  to  the  sex  offender  registry.  But  these  requirements 
are deemed not to be punitive (and hence not to trigger the 
constitutional prohibition of ex post facto laws), Smith v. Doe, 
supra, 538 U.S. at 97–102, unlike the state law that we invali‐
dated in Doe v. Prosecutor, Marion County, 705 F.3d 694, 699, 
703  (7th  Cir.  2013),  which  forbade  access  to  social‐
networking websites. 
    But  what  about  the  $100  annual  registration  fee?  The 
state calls it  a fee, the plaintiffs a  fine. Fee  and  fine  are  two 
quite  different  animals.  A  fee  is  compensation  for  a  service 
provided  to,  or  alternatively  compensation  for  a  cost  im‐
posed by, the person  charged the fee. By virtue of their sex 
offenses the plaintiffs have imposed on the State of Wiscon‐
sin  the  cost  of  obtaining  and  recording  information  about 
their whereabouts and other circumstances. The $100 annual 
fee is imposed in virtue of that cost, though like most fees it 
doubtless bears only an approximate relation to the cost it is 
meant  to  offset.  A  fine,  in  contrast,  is  a  punishment  for  an 
unlawful act; it is a substitute deterrent for prison time and, 
like other punishments, a signal of social disapproval of un‐
lawful behavior. 
    Labels don’t control. A  fine is  a fine even if called  a fee, 
and one basis for reclassifying a fee as a fine would be that it 
bore no relation to the cost for which the fee was ostensibly 
intended to compensate. That is a common basis on which a 
Nos. 13‐1225, 13‐1233                                                    9 


fee  is  reclassified  as  a  tax.  Empress  Casino  Joliet  Corp.  v.  Bal‐
moral  Racing  Club,  Inc.,  651  F.3d  722,  728–30  (7th  Cir.  2011) 
(en banc); Schneider Transport, Inc. v. Cattanach, 657 F.2d 128, 
132  (7th  Cir.  1981).  But  it  seems  acknowledged  in  this  case 
that  if  the  $100  annual  fee is not  a bona fide fee, it is a  fine 
rather than a tax. 
     The burden of proving that it is a fine is on the plaintiffs, 
and  since  they  have  presented  no  evidence  that  it  was  in‐
tended as a fine, compare Smith v. Doe, supra, 538 U.S. at 92; 
Taylor  v.  Rhode  Island,  101  F.3d  780,  782–83  (1st  Cir.  1996), 
they cannot get to first base without evidence that it is gross‐
ly  disproportionate  to  the  annual  cost  of  keeping  track  of  a 
sex  offender  registrant—and  they  have  presented  no  evi‐
dence  of  that  either.  They  haven’t  even  tried.  They  could 
have  sought  discovery  of  the  cost  structure  of  the  sex  of‐
fender registration system, but didn’t do so. In our order re‐
questing  supplemental  briefing  we  invited  them  to  search 
for  such  evidence  in  the  public  domain,  specifying  infor‐
mation  that  “shows  either  the  incremental  or  the  average 
annual  cost  to  Wisconsin  of  an  additional  registrant.”  All 
that  the  plaintiffs  came  up  with  are  two  reports  by  the  De‐
partment of Corrections to the Wisconsin legislature explain‐
ing  the  Department’s  decision  to  fix  the  fee  initially  at  $50 
(2006), raised to $100 in 2008 (the maximum fee authorized, 
Wis.  Stat.  § 301.45(10)).  The  reports  list  fees  in  other  states, 
do not discuss costs, and—the part fastened on by the plain‐
tiffs—indicate that the fee would reduce the amount of mon‐
ey that the state would have to allocate to the Department of 
Corrections  to  finance  its  activities.  Obviously  if  the  De‐
partment had no fee income, it would need a higher appro‐
priation;  we  don’t  see  how  that  elementary  point  bears  on 
the  reasonableness  of  the  fee.  Moreover,  the  implication,  if 
10                                              Nos. 13‐1225, 13‐1233 


the  fee  income  is  being  used  to  defer  other  expenses  of  the 
Department of Corrections, is not that it is a fine but that it is 
a tax. 
    Wisconsin’s $100 fee is the same as that of a neighboring 
state,  Illinois,  albeit  higher  than  the  fees  charged  by  Idaho 
($80) and Massachusetts ($75). See 730 ILCS 150/3(c)(6); Ida‐
ho  Code  § 18‐8307(2);  Mass.  Gen.  Laws  ch.  6,  § 178Q.  This 
sample of states—all we’ve been given—is too small to allow 
an  inference  that  $100  is  so  high  that  it  must  be  a  fine.  The 
Department  of  Corrections  lists  the  tasks  involved  in  main‐
taining the sex offender registry, and the list is formidable. It 
includes  gathering  information,  notifying  registrants  of  re‐
quired updates and verifications, processing the responses to 
the  notifications,  allocating  the  information  across  potential 
users  that  have  different  rights  of  access  (for  example,  law 
enforcers  versus  the  general  public),  and  maintaining  and 
updating  data  that  the  Department  makes  available  to  the 
public.  We  don’t  know  how  close  the  average  annual  cost 
per registrant is to $100, and thus whether it falls so far short 
as to support an inference that it’s really a fine. 
    There  is  an  illuminating  contrast  with  the  fee  issue  in  a 
case argued before us on the same day that this case was ar‐
gued.  At  issue  in  Cerajeski  v.  Zoeller,  735  F.3d  577  (7th  Cir. 
2013), was Indiana’s practice of taking custody of unclaimed 
property, trying to find the owner, and if it finds him return‐
ing the property to him—but if the unclaimed property is an 
unclaimed interest‐bearing bank account, keeping  the  inter‐
est that has accrued. This we held a taking of property, not a 
fee for service, because the relation between accrued interest 
and  the  services  provided  by  the  state  with  respect  to  un‐
claimed property was completely arbitrary (the state did not 
Nos. 13‐1225, 13‐1233                                             11 


attempt to defend the taking of the interest income as a tax). 
We are given no reason to think that the same is true of the 
$100 annual fee at issue in this case. 
    The district judge thought it a fine because it is intended 
“to  offset  the  cost  of  providing  a  service  that  is  intended 
solely for the benefit of the general public. The fact that the 
assessments are used to offset the costs of monitoring the of‐
fenders  does  not  eliminate  the  penal  aspect  of  the  assess‐
ment. … To be sure, the State has a non‐punitive purpose for 
wanting  to  collect  money  for  such  a  purpose,  but  to  single 
out  only  individuals  who  have  prior  convictions  for  sexual 
assaults as the sole source of such funds can only be seen as 
punitive.” 895 F. Supp. 2d at 909. We disagree. The fee is in‐
tended to compensate the state for the expense of maintain‐
ing  the  sex  offender  registry.  The  offenders  are  responsible 
for the expense, so there is nothing “punitive” about making 
them pay for it, any more than it is “punitive” to charge a fee 
for a passport. If there were no passports, there would be no 
passport office, and no expenses of operating such an office. 
The  state  provides  a  service  to  the  law‐abiding  public  by 
maintaining  a  sex  offender  registry,  but  there  would  be  no 
service  and  hence  no  expense  were  there  no  sex  offenders. 
As they are responsible for the expense, there is nothing pu‐
nitive  about  requiring  them  to  defray  it.  See  In  re  DNA  Ex 
Post Facto Issues, 561 F.3d 294, 299–300 (4th Cir. 2009); Taylor 
v. Rhode Island, supra, 101 F.3d at 782–84; cf. Slade v. Hampton 
Roads Regional  Jail,  407 F.3d 243,  251–52 (4th  Cir. 2005); Till‐
man v. Lebanon County Correctional Facility, 221 F.3d 410, 420–
21 (3d Cir. 2000). 
   The last question we put to the parties in our order ask‐
ing for supplemental briefs was “whether the plaintiffs may 
12                                            Nos. 13‐1225, 13‐1233 


be  permitted  to  litigate  anonymously,  given  that  their  con‐
victions are matters of public record and that both plaintiffs 
are  currently  registered  in  Wisconsin,  which  makes  their 
names and other information freely available. It would help 
the  court  if  the  parties  stated  how  the  public  obtains  access 
to information about offenders registered in Wisconsin’s sys‐
tem.” 
    The defendants in their supplemental brief state, as they 
have stated throughout this litigation, that they have no ob‐
jection to the plaintiffs’ litigating pseudonymously. But nei‐
ther,  they  add,  do  they  have  any  objection  to  the  plaintiffs’ 
being required to litigate under their actual names. And they 
point  out  in  answer  to  the  second  part  of  our  question  that 
the  names  of  sex  offender  registrants  are  available  from  a 
variety of  public sources, including the Department  of  Cor‐
rections’ website or its 24‐hour automated phone service, or 
by  calling  the  sex  offender  registry  office  during  business 
hours, or by accessing the website of “Family Watchdog,” a 
private service (and not the only one) that enables the viewer 
to search for sex offender registrants by address, zip code, or 
name. 
   In  support  of  their  request  for  permission  to  litigate 
pseudonymously  the  plaintiffs  state  that  they  “and  their 
families  had  experienced  shunning  and  harassment  after 
they were publicly listed as registered sex offenders.” But in 
tension  with  that  submission  they  argue  that  the  existing 
sources  of  information  about  their  sex  offender  status  “are 
simply  not  comparable  to  the  notoriety  that  would  arise 
from being a named plaintiff in a lawsuit challenging sex of‐
fender  laws.”  No  doubt  a  sex  offender’s  filing  a  suit  chal‐
lenging a sex offender law attracts fresh attention to him, but 
Nos. 13‐1225, 13‐1233                                                  13 


even  if  the  increment  in  notoriety  is  substantial  we  don’t 
think he should be permitted to litigate anonymously. Secre‐
cy in judicial proceedings, including concealment of parties’ 
names, is disfavored. See, e.g., Doe v. Elmbrook School District, 
658  F.3d  710,  721–24  (7th  Cir.  2011),  affirmed,  687  F.3d  840, 
842–43 (7th Cir. 2012) (en banc); see generally GEA Group AG 
v.  Flex‐N‐Gate  Corp.,  Nos.  13‐2135,  ‐2594,  2014  WL  97289,  at 
*8  (7th  Cir.  Jan.  10,  2014).  Secrecy  makes  it  difficult  for  the 
public  (including  the  bar)  to  understand  the  grounds  and 
motivations  of  a  decision,  why  the  case  was  brought  (and 
fought), and what exactly was at stake in it. Sometimes these 
concerns  are  overridden,  as  in  (most  pertinent  to  this  case) 
cases in which the plaintiff is a victim of sexual abuse, espe‐
cially  a  child  victim;  disclosure  could  induce  the  unwanted 
attentions of other sexual abusers or gawking or ridicule by 
other kids. Yet even in such cases we’ve required some evi‐
dence of an incremental effect on the victim of disclosure of 
his or her name in a judicial opinion. Doe v. Smith, 429 F.3d 
706, 710 (7th Cir. 2005). 
     The plaintiffs in this case are not victims of sexual abuse, 
but perpetrators of  it. The social value  of their claim to pri‐
vacy is therefore weaker than that of victims. And the bene‐
fits  of  pseudonymous  litigation  are  bound  to  be  smaller  to 
perpetrators. The names of victims of sexual offenses do not 
appear in a sex offender registry, while even if the name of a 
sex‐offender  plaintiff  does  not  appear  in  the  caption  of  a 
lawsuit,  information  provided  in  the  judicial  decision—age 
and marital and family status of the plaintiff, state of his cur‐
rent  residence,  dates  and  nature  of  his  crimes  and  sentenc‐
es—will  often  be  sufficient  to  enable  the  curious  to  obtain 
the  plaintiff’s  name  from  the  web.  The  plaintiffs’  complaint 
about the publicity that their status as sex offenders received 
14                                           Nos. 13‐1225, 13‐1233 


in the states in which they now live, and of how that publici‐
ty had disrupted their personal and working lives, leaves us 
to wonder what additional harm the revelation of their being 
named plaintiffs in this case could do. 
    What  is  true  is  that  if  the  plaintiffs  had  prevailed  and 
thus  knocked  out  the  registration  provisions,  access  to  in‐
formation  about  them  would  shrink  because  an  online 
search of the registry would no longer find their names, and 
so the benefits to them of litigating pseudonymously would 
be  greater.  But  these  would  be  private  rather  than  social 
benefits; anyway they lost. 
    To  summarize,  the  judgment  of  the  district  court  is  re‐
versed  insofar  as  the  annual  registration  fee  is  concerned; 
and  is  modified  to  place  dismissal  of  the  plaintiffs’  other 
challenges  to  the  Wisconsin  monitoring  act  and  its  imple‐
mentation on grounds of standing, and to make the dismis‐
sal  without  prejudice.  Otherwise  the  judgment  is  affirmed. 
Finally,  we  have  reformed  the  case  caption  to  replace  the 
“John Does” with the plaintiffs’ names.